Title: To George Washington from Edward Newenham, 9 January 1792
From: Newenham, Edward
To: Washington, George



Dear Sir
9 Jany 1792

A few days past, I had the Honor of writing to you by a Ship from ⟨Nuny⟩, expressing my most fervent wishes for Many, Many, happy returns of this Season to you & your House.

Having ever given you my most Secret opinion on Political Subjects, I think it a Duty incumbent on me to acquaint you, that I shall, during this Session, most warmly Support Government.
For this Month past, the Lower order of Papists have been very Turbulent, forming Committees, publishing Treasonable Resolutions, & exciting Protestant against Protestant, reviling the Glorious Memory of William the 3d, & ordaining that no future Celebration of those Memorable days should be Kept, that Papists should be admitted to the Irish Bar, act as attornies, marry with Protestants, Eligible on Juries of all Sorts, & lastly admitted to an Equal Degree of Elective Vote & Franchise—& they End all, with this Remarkable Sentence, “that the whole Code of Popery Laws should be abolished.”
Government, Timid, weak and irresolute, hesitated what answer to give to this Sweeping Petition, induced the Protestants of Property to Step forward, & declare they would in & out of Parliament Support Government, if they Supported them & refused their Assistance towards giving the Papists the Elective Franchise of Voting for Members to serve in Parliament, or being Eligible themselves to sit in Either house, or to hold Civil Employments of Trust—this Coinciding with the wish of Government, I agreed to give them in & out of Parliament my warmest Support & was joind by many other Protestants.
It will Answer in the United States to give that Liberty, & in France to give the Protestants Votes—in American you are ten to one, & they have no forfeited Estates to reclaim—their obedience to the see of Rome cannot raise, I hope, the most Trifling trouble—they have no Connection with any for[e]ign Prince or abdicated Family; their Property depends on their Loyalty to the States—In France the Protestants are but one to 25—they have no Claims on the Estates of the Catholics; The Estates of those Protestants, who forfeited them in former Reigns, were granted to those Churches & Abbys, which are now sold for the General benefit of the State, besides the Protestants there were always on the side of the Nation at Large.
But it is quite the Reverse here—the Irish Papists are the most bigotted & adverse People, in the world, to the Protestants—of all Countries; they still adhere, to the Doctrine of Indulgences—they preserve their Claims to our Present Estates—they acknowledge the full authority of the Pope—with this absurd Provisoe,

that it shall be ratified by his Council, as if the Pope & the Conclave Ever differd about Irish Affairs—in all our Great & Glorious armaments of the Volunteers, the Papists were but Enemies—they were our Enemies in the Emancipation of America—not a Single address or Name came from them on that Cause of real Liberty—they Stiled you Puritans, by way of Derision; I often experienced their Animosity on that occcasion—it is absurd to think, that if they had the power, they would not have a King or Governor of their own Religion; it is Natural for all Men, of all Religions, to wish their Chief Magistrate to be of the same Communion with themselves—& it will be so to the End of Time; we Cannot wash the Æthopia⟨n⟩ White or make the Leopard Change its Spot—nor can Mortal man stem the Tide’s return—it will find its Course to one place or the other; They are in this Island 15 to one in the South, 9 to 1 in the Middle & 2 to 1 in the rest of the Kingdom; at this moment, there appears Such a Spirit among them, as to give Serious Alarms to all of us, who are of the Established Church; they have openly appointed meetings in their Mass Houses, Chosen Chairmen, & Signed Resolutions, as hostile to the Protestant Interest, as they did in the reign of James the Second—they openly threaten Such Protestants as even advise Moderate Measures, & yesterday 10000 of them burn’d two Effigies of Popish Noblemen, Who recommended Peace & Moderation—From the present Situation of Affairs, Something decisive will occur in a few Weeks; I should imagine, that England would Send over a Large Army to preserve the Lives & Properties of the Protestants, or that the Militia should be instantly arrayed.
We had nearly compleated our Constitution, & would have obtained the only Additions wanted, but for ⟨mutilated⟩izing of the Papists, which will force many of us to Strengthen the Hands of Government, in order to preserve our Estates, & Lives; I have Supported all Popular Measures in and out Parliament for 40 years, & I have seen most of those, in which I took a Leading and Principal Part, carried into Effect for the good of my Country; and now I must Support the Laws & Religion, which my Forefathers Established—and which I approve & Admire.
I think the Affairs in France are coming to a Crisis & the New Constitution will be finaly Established, if the Emporer is not, now, acting the Hypocrite—My Friends in Paris give me the

pleasing news that Credit is getting up, & my son who is settled in Marsailles writes me word, that Trade is Brisk, & many of the Emigrants returned—he says the People there are quite settled, & no appearance of any Faction, Save a few Retracting Priests.
Lady Newenham joins me in most Fervant wishes for Mrs Washingtons & your enjoying Many—Many—happy returns of this season—I have the Honor to be, My dear Sir with Sincere and perfect Esteem your most obt & very Humble Sert

Edward Newenham

